PER CURIAM.
Edward Bealts (“Bealts”) appeals the trial court’s probation revocation order. Bealts raises two issues: (1) whether the trial court impermissively used Bealts’ testimony from a separate proceeding as a basis for finding a violation of probation, and (2) whether the trial court erred by using an unalleged violation of probation as the basis for a departure sentence. Neither issue has been properly preserved for appellate review. We affirm the trial court’s finding of violation of probation and sentence, without prejudice for Bealts to raise these issues in the proper motion for postconviction relief.
We remand this case, however, to the trial court so it may conform its written order to its oral pronouncements. Although the trial court’s oral pronouncement finds violations of conditions one, U, and three, its written order finds violations of conditions one, U, three and five. “When there is a difference between a court’s oral pronouncement and a written order, the oral pronouncement controls.” D.F. v. State, 650 So.2d 1097, 1098 (Fla. 2d DCA 1995).
REMANDED WITH DIRECTIONS.
ALTENBERND, A.C.J., and BLUE and DAVIS, JJ., Concur.